DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/27/2022	, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Satoh (US 2012/0044113) and Shinoda (US 2007/0241962).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (US 2012/0044113)
Claim 1: Satoh discloses An antenna device comprising:
an antenna configured to radiate a radio wave (figs element 110);
a substrate at which the antenna is provided (figs element 120); and
a cover which covers the substrate from a radiation surface side of the antenna, wherein the cover is a dielectric material (figs element 130, para 0055)
wherein a maximum distance between the cover and the substrate in a normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave (para 0010, 0064-0067), and
wherein a thickness of the cover is smaller than 1/2 of an effective wavelength of the radio wave in the cover (para 0011, 0068-0072)

Claim 2: Satoh discloses an interposition member interposed between the cover and the substrate (fig 8 element 232)
wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover (para 0086 “However, flat plate portion 231 and protrusion 232 may alternatively be made of materials having different dielectric constants respectively.”), and
wherein the maximum distance between the cover and the substrate in the normal direction to the substrate is smaller than 1/2 of an effective wavelength of the radio wave in the interposition member (para 0085-0091)

Claim 3: Satoh discloses a ground pattern provided at the substrate (figs element 140, para 0050) wherein a maximum distance between the cover and the ground pattern in the normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave (para 0010, 0064-0067)

Claim 4: Satoh discloses an interposition member interposed between the cover and the substrate (fig 8 element 232)
wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover (para 0086 “However, flat plate portion 231 and protrusion 232 may alternatively be made of materials having different dielectric constants respectively.”), and
wherein the maximum distance between the cover and the substrate in the normal direction to the substrate is smaller than 1/2 of an effective wavelength of the radio wave in the interposition member (para 0085-0091)

Claim 5: Satoh discloses wherein the substrate has a covered surface covered with the cover and an opposite surface opposite to the covered surface (fig 1, 3, 8), and wherein a maximum distance between the cover and the opposite surface in the normal direction to the substrate is smaller than 1/2 of a free space wavelength of the radio wave (para 0010, 0064-0067)

Claim 6: Satoh discloses an interposition member interposed between the cover and the substrate (fig 8 element 232)
wherein a dielectric constant of the interposition member is different from both a dielectric constant of the substrate and a dielectric constant of the cover (para 0086 “However, flat plate portion 231 and protrusion 232 may alternatively be made of materials having different dielectric constants respectively.”), and
wherein the maximum distance between the cover and the substrate in the normal direction to the substrate is smaller than 1/2 of an effective wavelength of the radio wave in the interposition member (para 0085-0091)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 2012/0044113) as applied to claims above and further in view of Shinoda (US 2007/0241962)..
Claim 7-12: Satoh does not specifically disclose the antenna device is an in-vehicle antenna device and wherein the antenna is a vertically polarized antenna
Shinoda discloses a vehicular radar comprising an antenna, substrate, and cover (fig 1 elements 1, 2a, 2b, 4, 11) wherein the antenna device is an in-vehicle antenna device (fig 12, para 0010), and wherein the antenna is a vertically polarized antenna (figs element 1, 2a, 2b, 7, showing polarized antenna with slit plate polarization filter, para 0037). 
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Shinoda, in order to improve target detection for anti-collision purposes (Shinoda para 0017)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648